Judgment reversed upon the law and the facts and a new trial granted, costs to. abide the event, unless plaintiff stipulate within ten days to reduce the verdict to the sum of $1,500; in which event the judgment as so modified, together with the costs of trial as already taxed, is unanimously affirmed, without costs. The proof concerning future contingent medical services was incompetent and the submission of the $500 item to the jury was erroneous. (Cuming v. Brooklyn City R. R. Co., 109 N. Y. 95.) While we cannot be certain that the jury based its finding on this evidence, we deduct that amount as tangible from a verdict which exceeds the damages established by the proof. Young, Kapper, Carswell, Scudder and Davis, JJ., concur.